Title: To James Madison from John Sevier, 28 October 1804 (Abstract)
From: Sevier, John
To: Madison, James


28 October 1804, Knoxville. “I have the honor to Acknowledge the receipt of your letter dated the 24th sep. Ult. in which you notify the Executive, that the Amendment proposed at the last session of Congress, to the Constitution of the United States, respecting the Manner of Voting for President And Vice-President of the United States, has been ratified by the legislatures of three fourths of the several states: to wit, by those of Vermont, Rhode Island, new york, New Jersey, Pensylvania, Maryland, Virginia, ohio, Kentucky, Tennessee, North Carolina, So. Carolina And Georgia. The Executive being at the Indian Treaty About the time of the Arrival of your letter I hope will be appology suffiecintly for not doing Myself the honour of forwarding A more early acknowledgment.”
